People v Kelly (2022 NY Slip Op 05709)





People v Kelly


2022 NY Slip Op 05709


Decided on October 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
PAUL WOOTEN
LILLIAN WAN, JJ.


2022-01254

[*1]The People of the State of New York, respondent,
vRichard G. Kelly, appellant. (S.C.I. No. 144/21)


Anthony DeFazio Law, P.C., Beacon, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Dutchess County (Jessica Segal, J.), imposed February 10, 2022, upon his plea of guilty, on the ground that the sentence was illegal or, alternatively, excessive.
ORDERED that the sentence is affirmed.
Contrary to the defendant's contention, the sentence was not imposed on the basis of materially untrue assumptions or misinformation (see People v Naranjo, 89 NY2d 1047, 1049; People v Slater, 147 AD3d 981; People v Miller, 119 AD3d 613). Indeed, the defendant admitted to the challenged facts in treatment records, which were submitted by him to the sentencing court.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
CONNOLLY, J.P., IANNACCI, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court